    Case: 1:20-cv-00165-JAR Doc. #: 1 Filed: 07/29/20 Page: 1 of 6 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

 Henry Holyfield and Tara Holyfield,
                                                   33rd Judicial Circuit Court
                       Plaintiffs,
                                                   Scott County, Missouri
        v.                                         Cause No. 20SO-CV00885

 Chevron U.S.A. Inc., Syngenta Crop                U.S.D.C. Case No.:
 Protection, LLC, Syngenta Corporation, and        1:20-cv-00165
 Syngenta AG

                       Defendants.


                                     NOTICE OF REMOVAL

       Defendants Chevron U.S.A. Inc., Syngenta Crop Protection, LLC, Syngenta Corporation,

and Syngenta AG remove the above-captioned matter from the Circuit Court of Scott County,

Missouri, bearing case number 20SO-CV00885 (the “Circuit Court Action”), to the United States

District Court for the Eastern District of Missouri pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

In further support of removal, Defendants state as follows:

                                        BACKGROUND

       1.      Plaintiffs Henry Holyfield and Tara Holyfield filed their Petition on July 22, 2020,

asserting common-law personal injury claims. Plaintiffs allege that Mr. Holyfield was exposed to

an herbicide manufactured and/or sold by Defendants, which allegedly caused or contributed to

his diagnosis of Parkinson’s disease.

       2.      At the moment, no Defendant has been served with the Petition. However,

Defendants received a copy of the Petition on July 24, 2020.
    Case: 1:20-cv-00165-JAR Doc. #: 1 Filed: 07/29/20 Page: 2 of 6 PageID #: 2




                                               JURISDICTION

        3.       This action is removable pursuant to 28 U.S.C. §§ 1441 and 1446 because diversity

jurisdiction exists under 28 U.S.C. § 1332.

        A.       Amount in Controversy.

        4.       The alleged injury in this action is Parkinson’s disease, which is a degenerative

neurological condition that can significantly impair a person’s quality of life. Plaintiffs are seeking

monetary damages for “past and future physical pain, mental and emotional distress[,] … past and

future loss of wages and/or earning capacity[,] and … medical expenses for medical treatment,

medication and medical devices.” See Pet. ¶¶ 27, 33, 40, 50, 54. Plaintiffs are also seeking

punitive damages. Id. ¶¶ 28, 34, 41, 51, 55.

        5.       Such damages, if awarded, would surely exceed $75,000.00, exclusive of interest

and costs.

        B.       Diversity of Citizenship.

        6.       Plaintiffs’ Petition states that they are each residents and citizens of Missouri. See

id. ¶¶ 1, 2.

        7.       Defendant Chevron U.S.A. Inc. is a Pennsylvania corporation with its principal

place of business at 6001 Bollinger Canyon Road, San Ramon, CA.

        8.       Defendant Syngenta Crop Protection, LLC is a Delaware limited liability company

with its principal place of business at 410 Swing Road Greensboro, NC 27409. 1

        9.       Defendant Syngenta Corporation is a Delaware corporation with its principal place

of business at 3411 Silverside Road, Wilmington, DE.



1
    Plaintiffs’ allegation that Syngenta Crop Protection, LLC’s “principal office address [is] at 1209 Orange Street,
    Wilmington, Delaware,” id. ¶ 5, is incorrect. This mistake has no effect on the availability of diversity
    jurisdiction or on Defendants’ removal rights.


                                                          2
    Case: 1:20-cv-00165-JAR Doc. #: 1 Filed: 07/29/20 Page: 3 of 6 PageID #: 3




        10.     Defendant Syngenta AG is a foreign corporation with its principal place of business

in Basel, Switzerland.

        11.     There is complete diversity because no defendant is a citizen of Missouri.

                                              VENUE

        12.     Removal is made to this Court in accordance with 28 U.S.C. §§ 1441(a) and

1446(a). Venue is proper in this district because the action is currently pending in the Circuit

Court of Scott County, Missouri, which is within the Eastern District of Missouri.

                                 TIMELINESS AND CONSENT

        13.     Although no Defendant has been served with the Petition, they received a copy of

it on July 24, 2020.

        14.     This removal has been timely filed within thirty days of Defendants’ receipt of the

Petition, in accordance with 28 U.S.C. § 1446(b)(1).

        15.     All defendants have joined in this removal pursuant to 28 U.S.C. § 1446(b)(2)(A).

                                             NOTICE

        16.     In compliance with 28 U.S.C. § 1446(a) and Local Rule 2.03, Defendants attach to

this Notice of Removal a copy of the complete file from the Circuit Court Action and the current

Circuit Court docket sheet. See attached Exhibit A.

        17.     In compliance with 28 U.S.C. § 1446(d), Defendants will file and serve notice of

this removal to Plaintiffs, and will file a copy of this notice with the clerk of the Circuit Court of

Scott County, Missouri.

                OTHER PROCEDURAL MATTERS AND REQUIREMENTS

        18.     Nothing in this Notice of Removal shall be interpreted to waive Defendant’s right

to assert any defense, counterclaim, affirmative matter, and/or motions that are otherwise available

to it without limitation.

                                                  3
   Case: 1:20-cv-00165-JAR Doc. #: 1 Filed: 07/29/20 Page: 4 of 6 PageID #: 4




       19.     No admission of any fact, allegation, claim or wrongdoing relating to the Petition

is intended by this Notice of Removal.

       20.     Defendants reserve the right to submit additional evidence in support of the Notice

of Removal, including, but not limited to, any evidence that may be necessary to address or refute

any contentions set forth in a motion to remand.

       21.     This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11 and 28 U.S.C. §

1446(a).

       WHEREFORE, Defendants respectfully remove this action to this Court from the Circuit

Court of Scott County, Missouri.




                                                   4
   Case: 1:20-cv-00165-JAR Doc. #: 1 Filed: 07/29/20 Page: 5 of 6 PageID #: 5




DATED: July 29, 2020                     Respectfully submitted,



/s/ Michael J. Nester                         /s/ Joseph C. Orlet (with consent)
Michael J. Nester, # 4914MO                   Joseph C. Orlet, # 37732
                                              Bryan Hopkins, # 90966
DONOVAN ROSE NESTER P.C.
15 North 1st Street, Suite A                  HUSCH BLACKWELL LLP
Belleville, IL 62220                          190 Carondelet Plaza, Suite 600
(618) 212-6500 (Tel.)                         St. Louis, Missouri 63105
(618) 212-6501 (Fax)                          (314) 480-1500 (Tel.)
mnester@drnpc.com                             (314) 480-1505 (Fax)
                                              Joseph.Orlet@huschblackwell.com
Leslie M. Smith, P.C. (pro hac vice           Bryan.Hopkins@huschblackwell.com
forthcoming)
Bradley H. Weidenhammer, P.C. (pro hac        Megan Ann Scheiderer (pro hac vice
vice forthcoming)                             forthcoming)
KIRKLAND & ELLIS LLP                          HUSCH BLACKWELL LLP
300 North LaSalle                             4801 Main Street, Suite
Chicago, IL 60654                             1000 Kansas City, MO 64112
(312) 862-2000 (Tel.)                         (816) 983-8295 (Tel.)
(312) 862-2200 (Fax)                          (816) 983-8080 (Fax)
                                              megan.scheiderer@huschblackwell.com
Mike Brock, P.C. (pro hac vice forthcoming)
Edwin John U, P.C. (pro hac vice              Attorneys for Defendant Chevron U.S.A. Inc.
forthcoming)
Ragan Naresh, P.C. (pro hac vice
forthcoming)
KIRKLAND & ELLIS LLP
1301 Pennsylvania Ave. N.W.
Washington, D.C. 20004
(202) 389-5000 (Tel.)
(202) 389-5200 (Fax)

Attorneys for Defendants Syngenta Crop
Protection, LLC, Syngenta Corporation, and
Syngenta AG




                                              5
    Case: 1:20-cv-00165-JAR Doc. #: 1 Filed: 07/29/20 Page: 6 of 6 PageID #: 6




                                CERTIFICATE OF SERVICE

        I, Michael J. Nester, an attorney, on oath hereby certify that on July 29, 2020, I
electronically filed the foregoing, DEFENDANTS’ NOTICE OF REMOVAL, with the Clerk of
the United States District Court, Eastern District of Missouri, Southeastern Division, using the
Court’s ECF filing system. Additionally, I further certify that a copy of the foregoing instrument,
DEFENDANTS’ NOTICE OF REMOVAL, was also served upon the attorneys of record of all
parties to the above-styled case by enclosing same in an envelope addressed to such attorneys at
their business address as disclosed by the pleadings of record herein, with postage duly prepaid
and by depositing said envelopes in a U.S. Post Office Mail Box in Belleville, Illinois.

Steven E. Crick
Kevin D. Stanley
221 W. Lexington, Suite 400
Independence, MO 64050
kbm@hfmlegal.com
sec@hfmlegal.com
kds@hfmlegal.com

John P. Heisserer
160 S. Broadview Street
Fourth Floor
Cape Girardeau, MO 63703
jheisserer@capelawfirm.com

Attorneys for Plaintiffs



                                             /s/ Michael J. Nester
                                             Attorney for Defendants Syngenta Crop Protection,
                                             LLC, Syngenta Corporation, and Syngenta AG




                                                6
